Title: Alfred H. Powell to James Madison, 20 June 1827
From: Powell, Alfred H.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    West Point.
                                
                                June 20th. 27.
                            
                        
                        I take the liberty of recommending to your particular notice The Revd. Mr. Levins lately of George Town D. C.
                            now residing in New York. Mr. L. has learned that a vacancy is about to take place in the Professorship of Mathematics at
                            the Central College and is anxious to fill the Station. I presume the Character of Mr. L. as a mathematician cannot be
                            unknown to you. He is at present one of the Visitors at this place and has during the examination of the Cadets given the
                            most unquestionable evidence of his profound knowledge in that Science. Mr. L enjoys as I am informed the high estimation
                            of all those to whom he has been long known for his integrity, learning and worth of Character. Respectfully your Ob.
                            Sert.
                        
                            
                                Alfred H. Powell
                            
                        
                    